Citation Nr: 1733705	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  14-28 896A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for residuals of a head injury.

3.  Entitlement to service connection for residuals of a nose injury.

4.  Entitlement to service connection for a nasal disorder, claimed as the inability to smell, allergies and dizziness, as a result of exposure to mustard gas.

5.  Entitlement to service connection for a respiratory disorder, claimed as breathing problems and a blistered throat, as a result of exposure to mustard gas.


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from December 1953 to October 1957.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board notes that, in his August 2014 substantive appeal, the Veteran requested a videoconference hearing.  However, in February 2016, the Veteran withdrew the hearing request.  38 C.F.R. § 20.704(e) (2016).  Therefore, there is no outstanding hearing request.

The case was previously before the Board in October 2016 and remanded for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for residuals of a nose injury, a nasal disorder, and a respiratory disorder are in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Depression, or any other acquired psychiatric disorder, has not been diagnosed during the appeal period.

2.  Disability as residual of a head injury has not been diagnosed during the appeal period.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for depression have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.103, 3.303 (2016).

2.  The criteria for service connection for residuals of a head injury have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.103, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  The Veteran has not raised any issues with the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board").

Regarding the duty to assist, in June 2013, the RO received notice from the National Personnel Records Center that the Veteran's service treatment records were fire related and could not be reconstructed.  Where service records are destroyed or missing, VA has a heightened duty to assist a Veteran in developing his claim. O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This duty includes a heightened obligation on the Board's part to explain its findings and conclusions, and carefully consider the benefit of the doubt rule.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).  The Veteran was notified that his records were fire-related and he has indicated his knowledge of this in multiple statements, such as a December 2016 statement, that his medical records cannot be verified due to the fire at the records department.  Additionally, the Veteran informed VA that he did not receive treatment for the claimed disabilities in service.  

The Board notes that the Veteran was not provided with a VA examination for his service connection claims.  As will be explained in detail in the analysis below, the evidence does not indicate that the Veteran has been diagnosed with depression or residuals of a head injury.  Therefore, a VA examination with an etiology opinion is not required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding whether there was compliance with the October 2016 remand, the RO obtained the Veteran's most recent VA treatment records and readjudicated the Veteran's claims with consideration of the new evidence added to the file since the previous supplemental statement of the case.  Therefore, the Board finds that there was substantial compliance with the remand orders in regard to the Veteran's claims for service connection for depression and residuals of a head injury.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claims.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Entitlement to direct service connection requires evidence of three elements: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the current disability and the disease or injury incurred or aggravated during active service.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker, 708 F.3d 1331.

Depression

The Veteran has asserted that he has depression as a result of service.  Without a diagnosis of a claimed disability during the appeal period, service connection for the claimed disability cannot be granted.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Here, the record does not support a finding that the Veteran was diagnosed with depression, or any other psychiatric disorder, at any time during the appeal period.

VA treatment records do not show any evidence of a diagnosis of depression or any other acquired psychiatric disorder.  October 2005, October 2006, January 2008, December 2008, August 2009, July 2010, January 2011, November 2011, July 2014, and November 2015 VA treatment records note negative depression screenings.  A November 2012 VA treatment record indicates the Veteran had negative depression and PTSD screening.  The November 2012 record notes that the Veteran reported he had little interest or pleasure in doing things for several days and feeling down, depressed or hopeless for several days, but his score was 2, indicating a negative screen for depression.  In other VA treatment records, the Veteran consistently denied having any symptoms of little interest or pleasure in doing things or feeling down, depressed or hopeless.

The Veteran indicated that all of his treatment has been at VA.  The only other evidence of record addressing whether the Veteran has depression is the Veteran's own statements.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although the Veteran is competent to report how he feels, as a lay person, he is not competent to identify acquired psychiatric disorders, such as depression.  Therefore, although the Veteran indicated he has depression as a result of service, the Board finds his statements have little probative value, and are outweighed by his VA treatment records indicating he does not have a current diagnosis of depression or any other acquired psychiatric disorder.  

Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for depression, and the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Residuals of a Head Injury 

The Veteran asserts that he injured his head in service after falling down a hill.  In his October 2012 claim, the Veteran stated that he was knocked down a hill after coming out of gas chamber training, and fell down a small hill head first.  

The record does not show that the Veteran has had residuals of a head injury during the appeal period.  Without a diagnosis of a claimed disability during the appeal period, service connection for the claimed disability cannot be granted.  McClain, 21 Vet. App. at 321.  In a statement received in April 2013 on an Authorization and Consent to Release Information form for his service connection claims, the Veteran stated that "to my knowledge I've never been treated for this specifically."  The Veteran's VA treatment records do not reflect any treatment for any disability related to the head.  A December 2011 VA treatment record notes the Veteran was seen in the emergency room about hitting the back of his head on a cabinet.  He denied any headache.  The VA treatment records do not indicate the Veteran noted having had a head injury in service or any residuals of a head injury.

The only evidence of record addressing residuals of an in-service head injury is the Veteran's statements.  He stated that he injured his head in service, but has not specified what residuals he believes he has.  As a lay person, the Veteran is competent to report falling on his head, but he is not competent to report having residuals of an in-service head injury, which would require medical expertise.  Jandreau, 492 at 1377.  

As the evidence does not show that the Veteran has any residuals of a head injury, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for residuals of a head injury, and the claim is denied.


ORDER

Entitlement to service connection for depression is denied.

Entitlement to service connection for residuals of a head injury is denied.


REMAND

The Board finds that the Veteran's claims for entitlement to service connection for residuals of a nose injury, a nasal disorder, and a respiratory disorder must be remanded for additional development.  The Board finds that VA has not satisfied its duty to assist in regard to these claims.  

In a fully completed statement signed in July 2013, in response to a request for information needed to reconstruct medical data, the Veteran stated he was treated for shallow breathing and fainting spells after discharge in 1958 and 1959 by Dr. Boyd Smith in Bowling Green, Ohio.  He provided an address and dates of treatment.  In the July 2013 rating decision, the RO acknowledged that the Veteran had indicated he had been treated by Dr. Boyd Smith, and stated, "We will be sending you a VA Form 21-4142 Authorization and Consent to Release Information to Department of Veteran's [sic] Affairs to be completed."  The record does not indicate that the RO sent the Veteran a VA Form 21-4142 to attempt to obtain Dr. Smith's records.  In an October 2016 letter, the RO sent the Veteran a VA Form 21-4142, but requested information about any private treatment since November 2015.  The notification letter for the July 2013 rating decision did not include the form in the enclosures.  In an August 2014 substantive appeal, the Veteran stated that Dr. Smith told him he should ask for a percentage of disability.  As Dr. Smith's records may be relevant to the Veteran's claims for residuals of a nose injury, a nasal disorder, to include dizziness, and a respiratory disorder, an attempt should be made to obtain these records to satisfy VA's duty to assist.  38 C.F.R. § 3.159.  

As the Veteran's most recent VA treatment records may be relevant to the claims, the records should also be obtained.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, to include records from Dr. Smith from 1958 to 1959.  Based on his response, attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

Regardless of the Veteran's response, VA treatment records from October 2016 to the present must be obtained.

If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken above, readjudicate the Veteran's claims.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).



____________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


